Per Curiam.
This is an appeal from a decree of dissolution of marriage wherein the respondent husband has appealed from the decree of the District Court with respect to the distribution of property. The petitioner wife has cross-appealed on that issue and because of the trial court’s failure to award her an attorney fee.
This court, having reviewed the record de novo as it is required to do, agrees with the result reached by the trial court. The decree is affirmed in all respects. The petitioner wife is allowed the sum of $2,000 to be applied to the fee of her attorneys for services rendered to her in this court.
Affirmed.